Fourth Court of Appeals
                                San Antonio, Texas
                                       July 19, 2016

                                   No. 04-16-00067-CV

                        IN THE INTEREST OF A.M., A CHILD,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-09974
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER

       Appellant’s brief was due July 13, 2016. On July 11, 2016, appellant filed a motion
asking for an additional two weeks in which to file his brief. We GRANT appellant’s request
and ORDER appellant to file the brief on or before July 27, 2016.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court